Citation Nr: 1028083	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  06-36 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

1.  Entitlement to an increased rating for residuals of a left 
shoulder injury, currently rated as 20 percent disabling.

2.  Entitlement to a separate rating for scars, residuals of a 
left shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. G. Alderman


INTRODUCTION

The Veteran had active service from September 1988 to June 1993 
and from February 2003 to September 2004.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa 
that granted an increased rating, from 10 to 20 percent, for the 
Veteran's service connected left shoulder disability.  

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in May 2010.  A transcript 
of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's range of motion, or abduction, of the left 
shoulder and arm is greater than 90 degrees but further limited 
as a result of pain.

2.  As of November 28, 2005, but not prior, the Veteran's scars 
are shown to be tender to palpation.



CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, but no higher, for 
service connected residuals of a left shoulder injury have been 
met throughout the appeal period.
 38 U.S.C.A. § 1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.56, 4.71a, Diagnostic Codes 5200, 5201, 
5202, 5203 (2009).

2.  The criteria for a separate rating of 10 percent for the 
Veteran's scars, residuals of his service connected left shoulder 
injury, have been met as of November 28, 2005, but no earlier.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.7, Diagnostic Code 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting Veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial RO decision by way of a letter sent to the Veteran in 
June 2008 that fully addressed all notice elements.  The letter 
informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  Although the notice letter was not sent 
before the initial RO decision in this matter, the Board finds 
that this error was not prejudicial to the Veteran because the 
actions taken by VA after providing the notice have essentially 
cured the error in the timing of notice.  Not only has the 
Veteran been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample time 
to respond, but the RO also readjudicated the case by way of a 
supplemental statement of the case issued in September 2009 after 
the notice was provided.  For these reasons, it is not 
prejudicial to the Veteran for the Board to proceed to finally 
decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA outpatient treatment records.  
The Veteran submitted written statements and buddy statements and 
was provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  The 
Veteran was also afforded VA medical examinations in June 2005 
and July 2008.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

In this case, the Veteran seeks a rating greater than 20 percent 
for his left shoulder disability.  Disability ratings are 
determined by applying the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

It is noted that, under the anti-pyramiding provision of 38 
C.F.R. § 4.14, the evaluation of the "same disability" or, more 
appropriately in this case, the "same manifestation" under 
various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. 
App. 259 (1994), the Court held that, for purposes of determining 
whether the Veteran is entitled to separate ratings for different 
problems or residuals of an injury, such that separate 
evaluations do not violate the prohibition against pyramiding, 
the critical element is that none of the symptomatology for any 
one of the conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions.

In addition, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with repeated 
use or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R.     §§ 4.40, 4.45 
(2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

In deciding the Veteran's increased evaluation claims, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), 
and whether the Veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the appeal 
period.  In Fenderson, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then current 
severity of the disorder.  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a Veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period (as in this 
case).  Id.  at 126.  Hart appears to extend Fenderson to all 
increased evaluation claims.

A.  Left Shoulder 

In this case, the RO granted the Veteran a 20 percent rating for 
his left shoulder disability under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5203, impairment of the clavicle or scapula.  Briefly, 
the Board notes that the Veteran's left side is his dominant, or 
major, side.

Under Diagnostic Code 5203, a 20 percent rating is the maximum 
schedular rating for an impairment of the clavicle or scapula.  
As the Veteran is already in receipt of the maximum schedular 
rating available, an increased rating is not for consideration 
under DC 5203.

The Board has also considered DC 5201 for evaluating limitation 
of motion of the arm.  38 C.F.R. § 4.71a.  Under DC 5201, a 30 
percent evaluation is warranted if motion is limited to midway 
between the side and shoulder level.  A 40 percent rating is 
warranted if motion is limited to 25 degrees from the side.  Id.

DC 5202 provides ratings for other impairment of the humerus.  
Malunion of the humerus with marked deformity is rated as 30 
percent disabling.  Recurrent dislocations of the humerus at the 
scapulohumeral joint, with frequent episodes and guarding of all 
arm movements, are rated as 30 percent disabling.  Fibrous union 
of the humerus is rated as 50 percent disabling while nonunion of 
humerus (false flail joint) is rated as 60 percent disabling.  
Loss of head of the humerus (flail shoulder) is rated as 80 
percent disabling.  38 C.F.R. § 4.71a.

The Board notes that ranges of motion for the shoulder are 
provided in 38 C.F.R.     § 4.71, Plate I.  Normal flexion and 
abduction is from 0 to 180 degrees.  Normal external and internal 
rotation is from 0 to 90 degrees.  Rotation is measured with the 
upper part of the arm at shoulder level and the lower part of the 
arm is rotated forward from an upright position.  Id.

VA treatment records dated August 2004 indicate that the Veteran 
fractured his clavicle in 1991 and that the fracture did not heal 
properly.  The Veteran had a surgical resection in 1993, at which 
time the Veteran says a torn ligament was noted but not repaired.  
His said his symptoms consisted of daily pain exacerbated by 
activity.  He also reported that the shoulder will lock in 
certain positions and that he can sublux it at will.  The 
examination showed moderate anterior tenderness and full range of 
motion (ROM).  The diagnosis was internal derangement of the 
shoulder.

A September 2004 VA treatment record shows that the Veteran 
complained of his left shoulder popping, moderate pain, and 
difficulty with pain when placing his hands behind his head.  He 
also noted that his shoulder will pop out of the socket if he 
lifts things above shoulder height.  He rated his daily pain as 6 
out of 10 with occasional flare-ups ranging from 7 to 9 depending 
on his activity level.  Testing showed full ROM with pain 
beginning at 110 degrees of elevation, 100 degrees of abduction, 
70 degrees of internal rotation, and 60 degrees of external 
rotation.  An orthopedic consult, also dated September 2004, 
showed full ROM with pain, as well as a repetitive popping 
sensation deep within the shoulder and moderate pain.  The x-rays 
showed distal clavicle resection.

In February 2005, the Veteran had diagnostic arthroscopy, open 
bone grafting and internal fixation of nonunion of the left 
shoulder.  The surgical records do not appear to be of record; 
however, follow-up records show that the Veteran was not allowed 
to work for three weeks subsequent to service.  The RO granted a 
temporary total disability rating for this surgery.  Because the 
Board has the surgical follow-up records and records dated prior 
to surgery, the time periods rated at less than 100 percent, the 
Board finds that the lack of surgical records is not prejudicial 
to the Veteran.  

In June 2005, the Veteran had a VA examination.  The examiner 
reviewed the Veteran's claims file in conjunction with the 
examination.  The VA examination report contains sufficiently 
specific clinical findings and informed discussion of the 
pertinent history and features of the disability on appeal to 
provide probative medical evidence adequate for rating purposes.  
The examiner noted that the Veteran was treated in September 2004 
for chronic left shoulder pain secondary to subluxation and noted 
the Veteran's surgery in February 2005.  The Veteran reported 
fluctuating pain, rating a 3 to 4 on a scale to 10 on an average 
day, with flare-ups measuring 6 to 7 on a scale to 10, with sharp 
pains shooting down the left arm and around the left scapular 
region.  The Veteran stated that the pain can get to an 8 or 9 
depending on activity and cold spells.  He also reported popping 
and cracking with sharp pains on movement.

The Veteran stated that the injury impacts his employment as he 
is not able to lift bags, climb ladders, load trucks, and perform 
duties above shoulder height.  He also said he cannot play ball 
with his children or play softball and that the condition limits 
other outdoor activities.  Surgical scars measured 4.4 cm by 0.7 
cm and 8 cm by 0.4 cm, and were well healed, flat, mobile, non-
tender, pink compared to surrounding skin, warm, dry, and 
anicteric with good turgor.

ROM testing showed elevation from 0 to 150 degrees.  Abduction 
measured from 0 to 100 degrees, and to 140 degrees with 
repetitive motion.  Internal rotation measured from 0 to 75 
degrees and external rotation measured from 0 to 65 degrees.  No 
additional limitations were noted with repetitive use.  In the 
diagnosis summary, the examiner noted that the Veteran's left 
shoulder surgery was less than four months prior to the 
examination and that the attending surgeon indicated that the 
Veteran would not have full use of the left arm until six months 
after surgery.  Thus, the examiner said it is as likely as not 
that the current level of function is not fully indicative of 
what the Veteran's baseline level of function will be once he has 
fully healed.  The examiner recommended re-evaluation after 
August 10, 2005.

VA treatment records show that the Veteran had a second surgery 
in October 2005 to remove the screw placed in his shoulder during 
the February 2005 surgery.  His two-week follow-up indicated that 
the Veteran returned to work, but was on limited duty.  ROM 
testing showed discomfort upon moving the arm above 90 degrees.  
The physician told the Veteran to remain on light duty for 
another six weeks.  The six-week follow-up, in November 2005, 
showed continued discomfort in the superior anterior aspect of 
the shoulder.  Repetitive or heavy motions caused discomfort in 
that area as well as posteriorly along the medial border of the 
scapula.  The incision site was tender to direct palpation.  
Abduction was to 120 degrees and forward flexion was to 140 
degrees with pain starting at 90 degrees with both movements.  
The Veteran had some soft tissue crepitus with general rotary 
motion.

At another follow-up appointment in February 2006, the Veteran 
reported no improvement.  He had crepitation with motion as well 
as pain.  He said the pain is aggravated when trying to use the 
arm above shoulder height.  The examination showed some 
tenderness at the margin of the acromion.  ROM was full and power 
appeared to be limited by discomfort.  The physician indicated 
that the nonunion site was well healed and that the current 
problem was impingement.

The Veteran had a left shoulder arthroscopy in September 2006.  
The pre-operative diagnosis was status-post open reduction, 
internal fixation of the left acromion with impingement.  The 
post-operative diagnosis was the same, plus focal degenerative 
joint disease of the shoulder.

VA outpatient treatment records dated February 2007 show that the 
Veteran continued to report shoulder discomfort and challenges 
with overhead lifting.  ROM measured to 90 degrees of abduction; 
full forward flexion, with pain from shoulder height up; and to 
35 degrees external rotation.  The Veteran had discomfort in the 
anterior shoulder when his arms were extended in supination.  The 
physician also noted weakness of the rotator cuff and that at the 
time of the surgery, the rotator cuff was intact.  The diagnosis 
was chronic left shoulder pain with residual postoperative 
weakness.  In April 2007, a VA treating physician told the 
Veteran that he would benefit from a job where he was not working 
or lifting above chest height.

In July 2008, the Veteran had another VA examination.  The 
examiner did not have the claims file for review, but reviewed 
data from the Veteran's VA treatment records and performed a 
thorough evaluation.  Because the issue before the Board and the 
examiner is the Veteran's current shoulder disability and 
symptoms, because the claims file contains no private treatment 
records, and because the examiner indicated review of the 
Veteran's pertinent VA treatment records and performed a thorough 
evaluation, the Board finds that the Veteran was not prejudiced 
by the examiner's inability to review the claims file.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  The examiner provided a 
thorough physical examination and again the VA examination report 
contains sufficient clinical findings and informed discussion of 
the pertinent history and features of the disability on appeal to 
provide probative medical evidence adequate for rating purposes.

During the examination, the Veteran reported continuing pain, 
popping and cracking, and loss of strength of the left arm with 
decreased range of motion.  He stated that pain increases to 9 
out of 10 when lifting 50 pounds, climbing ladders, and playing 
ball.  He said the pain flares about once every two weeks and 
lasts about 12 hours.  His pain is generally constant at 2 to 5 
out of 10.  He reported the same limitations with employment and 
recreation as previously discussed in other VA examinations and 
treatment records.

The physical evaluation showed that the Veteran's scars were well 
healed and measured 4.4 cm by 0.07 cm; 8 cm by 0.4 cm; 1 cm by 1 
cm; and two annular scars measuring 0.5 cm.  Palpation revealed 
slight pain, but no adherence or loss of tissue.  ROM testing 
showed elevation to 170 degrees and was limited to 165 degrees 
with repetitive motion.  Abduction measured to 170 degrees and 
was limited to 145 degrees with repetitive motion.  Internal 
rotation measured to 80 degrees and was limited to 60 degrees 
with repetitive motion.  External rotation measured to 65 degrees 
and was limited to 60 degrees with repetitive motion.

In the opinion, the examiner stated that the Veteran has 
functional impairment with limited motion as well as additional 
functional impairment due to pain, pain on repeated use, fatigue, 
weakness, and lack of endurance.

The Board also reviewed the Veteran's testimony, statements, and 
buddy statements.  Initially, with regard to lay statements, the 
Board has to make two separate determinations.  First, is the lay 
person competent to make the statements, and if competent, are 
the statements credible.  Barr v. Nicholson, 21 Vet. App. 303, 
308 (2007) ("Once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.").  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted or 
deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991).

Lay witnesses are competent to provide testimony or statements 
relating to symptoms or facts of events that the lay witness 
observed and is within the realm of his personal knowledge, but 
not competent to establish that which would require specialized 
knowledge or training, such as medical expertise.  Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer 
Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) 
(lay assertion cannot be "flights of fancy, speculations, 
hunches, intuitions, or rumors about matters remote from [the 
witness's] experience;" witness not competent to describe motive 
because testimony too much like psychoanalysis, for which witness 
not qualified).

Credible testimony is that which is plausible or capable of being 
believed.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th 
Cir.1971) (citing Lester v. State, 212 Tenn. 338, 370 S.W.2d 405, 
408 (1963)); see also Weliska's Case, 125 Me. 147, 131 A. 860, 
862 (1926); Erdmann v. Erdmann, 127 Mont. 252, 261 P.2d 367, 369 
(1953) ("A credible witness is one whose statements are within 
reason and believable....").

In this case, as further discussed below, the Veteran's 
statements and testimony pertain to his symptoms and reiterate 
statements noted in his medical records; thus, the Board finds 
that his statements are both competent and credible.  
Specifically, in a February 2007 statement, the Veteran said his 
recent shoulder surgeries have not improved his condition.  He 
said he starts his day with limited ROM and that his ROM 
decreases as the day progresses.  He also indicated that the more 
lifting he does, the more painful his shoulder becomes.  He said 
his job requires him to lift, reach, hold things, climb ladders, 
and perform overhead work, which are duties he can no longer 
perform, and that as the day progresses, his increased pain and 
limitation of motion prevent him from performing even the 
smallest task without aid.  He further stated that some days, 
when going home, he can barely lift his arm high enough to open 
the car door and upon returning home, he cannot engage in 
recreational activities due to the pain and limitation of motion.  
The Veteran's assertions of limitation of motion are supported by 
statements from his son, the acting commander of his USAR unit, 
and his employment supervisor.

In addition to the above, the Board considered the Veteran's 
testimony provided in May 2010.  During the hearing, the Veteran 
testified that he suffers dull pain, discomfort, popping, 
occasional loss of strength, locking, and loss of mobility.  Some 
days he cannot lift his arm from his side and that the pain 
flares with lifting and throwing motions, driving, or performing 
any repetitive movement.  After about 15 minutes of activity, the 
shoulder will start sending tingles down his arm, causing his 
hand to go to sleep.

He also testified that he was not working and that he lost his 
job a year ago because he was not meeting expectations.  He said 
he believed his shoulder was to blame for losing his job because 
he could not perform all job duties; however, when he was 
terminated, the company did not specifically indicate that his 
shoulder was the problem.  At home he has challenges with 
overhead activities and carrying firewood.  He noted that he has 
a wood-cutting business and that he has resorted to hiring 
outside help because he cannot run a chainsaw and lift chunks of 
wood all day.  He also indicated that he entered the VA 
vocational rehabilitation program.  The Board obtained the 
Vocational Rehabilitation records, which indicate that the 
Veteran is taking courses to obtain his AS degree in computer and 
electronic engineering.  The degree is a two year program. 

The Board has thoroughly reviewed all of the evidence and finds 
that the Veteran's disability picture warrants a rating of 30 
percent.  Under DC 5201, a 30 percent evaluation is warranted if 
motion is limited to midway between the side and shoulder level.  
During the pendency of the claim, the Veteran's arm was at most, 
limited to 90 degrees abduction, or shoulder height, in February 
2007.  Most of the Veteran's ROM tests indicate that his 
discomfort begins at 90 degrees abduction and higher.  
Specifically testing showed full ROM of abduction in September 
2004; 100 degrees abduction in June 2005, but 140 degrees 
abduction with repetitive motion; 120 degrees abduction in 
November 2005; full ROM in February 2006; 90 degrees abduction in 
February 2007; and 170 degrees abduction in July 2008, limited to 
145 degrees with repetitive motion.   When looking at this 
"actual" range of motion, the rating criteria for a 30 percent 
disability evaluation are not met.  

 Nevertheless, the Board has considered whether a higher 
disability rating is warranted based on functional loss due to 
pain or weakness, fatigability, incoordination, or pain on 
movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca, 8 Vet. App. 202.   The claimant's painful motion may add 
to the actual limitation of motion so as to warrant a [higher] 
rating.....  VAOPGCPREC 9-98 (August 14, 1998).   Throughout the 
appeal period, the Veteran reported increased impairment due to 
pain both in lay statements and as reflected in treatment 
reports.  Such problems led to his surgery, and he continues to 
describe such limitations.  The July 2008 VA examiner 
corroborated that the Veteran has functional loss due to pain, 
pain on repeated use, fatigue, weakness, and lack of endurance.  
VA outpatient treatment records such as those in November 2005 
and February 2006 document that the pain started at about 
shoulder height, or 90 degrees.  When taking into consideration 
the other elements, such as fatigability, weakness, and pain on 
movement, the Board concludes that the resulting effects more 
nearly approximate function midway between the side and shoulder 
level commensurate with the 30 percent evaluation.   
Additionally, the Veteran's sworn testimony before the Board 
indicated flare-ups that limit range of motion to less than 90 
degrees.  Thus, based upon the entirety of the evidence, the 
Board finds that the disability picture has met the criteria for 
a 30 percent rating under DC 5201 throughout the pendency of the 
claim.  See Fenderson, 12 Vet. App. 119 and Hart, 21 Vet. App. 
505.

A higher rating is not in order, however.  At no time is there 
limitation shown to 25 degrees from the side as required for a 40 
percent rating under DC 5201, even with consideration of 38 
C.F.R. §§ 4.40, 4.45, 4.59.  Regarding other diagnostic codes, 
there is no medical evidence or opinion on record supporting a 
finding of ankylosis of the scapulohumeral articulation under DC 
5200.  Ankylosis is the immobility and consolidation of a joint 
due to disease, injury or surgical procedure.  See, e.g., Dinsay 
v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  
There is also no medical evidence or opinion on record supporting 
a finding of an impairment of the humerus as defined under DC 
5202.  Therefore, increased ratings are not warranted under 
either of these diagnostic codes.

 In sum, with every reasonable doubt being found in favor of the 
Veteran, a rating of 30 percent for the service-connected left 
shoulder disability is warranted.  See 38 U.S.C.A.    § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

B.  Scars

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), though not specifically claimed by the Veteran, the Board 
will address his scars, residuals of his service-connected left 
shoulder injury and surgeries.  The applicable rating criteria 
for skin disorders, to include scars, are found at 38 C.F.R. § 
4.118.  During the pendency of this appeal for an increased 
rating, the criteria for evaluation of scars were amended as of 
October 23, 2008.  However, the revisions are applicable to 
applications for benefits received by VA on or after October 23, 
2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Here, VA 
received the Veteran's claim in August 2004.  Therefore, only the 
pre-October 2008 version of the schedular criteria is applicable 
in this case.

Diagnostic Code 7804 provides a 10 percent evaluation for scars 
that are superficial and painful on examination.  Note (1) to DC 
7804 provides that a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118 (2007).

In this case, the Veteran had surgery in February 2005.  The June 
2005 VA examination stated that the Veteran's surgical scars were 
well healed, flat, mobile, and non-tender.  The Veteran had 
another surgery in October 2005.  Treatment records dated 
November 28, 2005 show that the incision site was well-healed but 
tender to direct palpation.  The Veteran had his third surgery 
during the pendency of this claim in September 2006.  The July 
2008 VA examination indicated that the surgical scars continued 
to show some tenderness to palpation.  Based upon the evidence, 
the Board finds that a 10 percent rating is warranted from 
November 28, 2005, the date that first documents painful 
scarring.  Prior to that time, the medical reports show no 
symptoms associated with the scars, and a compensable rating is 
not in order.  A current rating greater than 10 percent is not 
warranted as his scars are not deep, do not cause limitation of 
motion, and are not on the head, face or neck.  38 C.F.R. § 
4.118, DCs 7800, 7801.




Extraschedular Ratings & TDIU

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board is 
not precluded from considering whether the case should be 
referred to the Director of VA's Compensation and Pension Service 
for a rating.  The threshold factor for extraschedular 
consideration is a finding that the evidence presents such an 
exceptional disability picture that the available schedular 
ratings for a service-connected disability are inadequate.  This 
is accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is, therefore, adequate and referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).

Here the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for higher 
ratings for additional or more severe symptoms.  For this reason, 
the disability pictures are contemplated by the Rating Schedule, 
and the assigned schedular ratings are adequate, and no referral 
for an extraschedular rating is required under 38 C.F.R. § 
3.321(b)(1).

Finally, the United States Court of Appeals for Veterans Claims 
recently held that a request for a total disability rating for 
compensation purposes based on individual unemployability due to 
service-connected disabilities (TDIU), whether expressly raised 
by the Veteran or reasonably raised by the record, is not a 
separate 'claim' for benefits, but rather, can be part of a claim 
for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009).  In other words, if the claimant or the evidence 
of record reasonably raises the question of whether the Veteran 
is unemployable due to a disability for which an increased rating 
is sought, then part and parcel with the increased rating claim 
is the issue of whether a TDIU is warranted as a result of that 
disability.  Id.

The Board has considered whether the claimant or the evidence of 
record reasonably raises the question of whether the Veteran is 
unemployable due to a disability for which an increased rating is 
currently sought in this appeal.  In the instant case, the 
Veteran testified at his Board hearing that he is self-employed 
in a wood-cutting business and is participating in the VA 
Vocational Rehabilitation program.  No evidence of record 
otherwise expresses that the Veteran's disabilities on appeal 
render him unemployable.  Therefore, the Board finds that this 
appeal does not include an issue of entitlement to TDIU.


ORDER

A disability rating of 30 percent for residuals of a left 
shoulder injury is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

A separate 10 percent rating for scars, residuals of a left 
shoulder injury, from November 28, 2005, but no earlier, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


